Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 is being considered by the examiner.

Response to Amendments/ Arguments
The amendments filed on 05/24/2022 have been entered. Claims 1, 3-16,18, 21-22, and new claims 23-25 remain pending in the application. Applicant amendments have overcome the objections and 112 (b) rejections in previous office action mailed on February 4, 2022.
Applicant's arguments filed 05/04/2022 fully considered but are not persuasive:
On page 7 of Remarks, Applicant argues that the 28’ of Kurth is doped by 33 in layer 32, therefore the layer 32 having 33 corresponds to the second metal.

In response Examiner respectfully notes:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In this case, 
firstly:
Dobrokhotov discloses dopant, and second dopant may be CU, Dobrokhotov also discloses auxiliary component being made of the second metal, e.g., CU (¶0105-¶0106, ¶0122,¶0174-¶0175, ¶0179), however, Dobrokhotov fails to disclose a third metal deposited after application of the second metal dopant, the third metal different than the second metal; 
 secondly:
 in Kurth first metal is metal of layer 26/28, second metal is dopant 33, third metal is metal layer 34 (different from first metal as per e.g., ¶0070, ¶0079 of Kurth); 
finally:
 Examiner holds it is obvious to replace sensing layers of Dobrokhotov in Fig.21C with Kurth sensing layers to have a third metal deposited after application of the second metal dopant, the third metal different than the second metal to have a different combination to make desired sensitivity for different gas sensors in different applications.

Therefore, the combination of Dobrokhotov and Kurth meets the limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claims 1, 3-7, 9-11, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov et al. (US 20210010972, “Dobrokhotov”) in view of Kurth et al. (US 20160274057 A1, “Kurth”).

Regarding claim 1,
 Dobrokhotov in figure 5 discloses a gas-sensing element (508 and 510- based on ¶0122 there are 4-20 layers with even number of layers with dopants and outermost layer is a dopant layer), comprising: a body (510) comprising a semiconductor that is a metal oxide (¶0105-e.g., SnO2) of a first metal (¶0066, and ¶0105- e.g., tin or Sn in SnO2); a gas-sensing surface (the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-¶0106) spaced apart from (there are multi later between body or first layer of metal oxide and top layer that is metal oxide and a dopant such as Cu) and over the body (first layer 510), comprising the metal oxide semiconductor (¶0105-e.g., SnO2) of the first metal (¶0066, and ¶0105- e.g., Sn in SnO2) and a dopant ( ¶0106- such as Cu) comprising a second metal (¶0106- e.g. Cu) that is a transition metal and is different than the first metal (e.g., tin or Sn-¶0106).

Dobrokhotov discloses in ¶0120 and Fig.21C a multilayer structure of sensing layer in ¶0122- sensing layer is 4-20 layers with even number of layers with dopants and outermost layer is a dopant layer, in ¶0174 teaches dopant may be non-oxide metal or oxide metal and in ¶0175 teaches different combination of metal oxide and dopant layers make different sensitivities to different gases, in ¶0179-different sensing elements with different metal oxide layers and/or different dopant layers. 

Therefore, Dobrokhotov, teaches an auxiliary component comprising: the second metal internally-disposed (¶0106- e.g., Cu) in the gas-sensing element (multiple 510 and 508 same as fig.21C) between the body (510) and the gas-sensing surface (outermost layer 508). 

Dobrokhotov fails to disclose a third metal deposited after application of the second metal dopant, the third metal different than the second metal.

Kurth in figure 3D (also e.g.,Figs.5C, 5D) and ¶0070 and ¶0079 teaches a third metal (doping materials 33 on the surface of 32 and doping in layer 28” that may be different group 1-3 and e.g., disposing the doping materials of group 2 and/or group 3 can take place prior to or after disposing the doping materials of group 1) the third metal different than the second metal (group 1- 3 provide different dopants for metal oxide layer 14 and sensing layer 16 that both are same metal oxide layers ¶0054-¶0055).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use three layers of Kurth (as shown e.g., in Fig. 3D) to replace two layers of sensing element of Dobrokhotov (as shown e.g., in Fig.21C) to have a gas-sensing surface so that a third metal deposited after application of the second metal dopant, the third metal different than the second metal. One of ordinary skill in the art would know these different combinations makes desired sensitivity for different gas sensors in different applications.
 
Regarding claim 3, 
Dobrokhotov further discloses comprising metal oxide semiconductor (¶0105-e.g., SnO2) of the first metal (¶0066, ¶0083, and ¶0105- e.g., Sn in SnO2) disposed between the internally-disposed second metal and the gas-sensing surface (one of the layers of 508).

Regarding claim 4, 
Dobrokhotov further discloses a plurality of alternating deposits of the metal oxide semiconductor metal (¶0105-e.g., SnO2) of the first metal (¶0066, ¶0083, and ¶0105- e.g., Sn in SnO2) and deposits of the second metal (¶0106- e.g., Cu), disposed in the gas-sensing element (508 and 510) between the body (508) and the gas-sensing surface (top layer 508).

Regarding claim 5, 
Dobrokhotov further discloses the auxiliary component comprises: a metal chalcogenide (¶0174-e.g.,TiO2, CuO, Cu2O, AgO, etc.- Dobrokhotov teaches many different metal chalcogenides, mostly with oxygen as the chalcogen) disposed at the gas-sensing surface (508) or internally disposed in the gas-sensing element (between 508 and 510) between the body (510) and the gas-sensing surface adjacent to the gas-sensing surface (top layer 508) that stabilizes the second metal at the gas-sensing surface (e.g., ¶0063).

Regarding claim 6,
 Dobrokhotov further discloses the metal chalcogenide (¶0174-e.g., TiO2, CuO, Cu2O, AgO, etc.- Dobrokhotov teaches many different metal chalcogenides, mostly with oxygen as the chalcogen) is disposed at the gas-sensing surface (508).

Regarding claim 7,
 Dobrokhotov further discloses the metal chalcogenide (¶0174-e.g., TiO2, CuO, Cu2O, AgO, etc.- Dobrokhotov teaches many different metal chalcogenides, mostly with oxygen as the chalcogen) is internally disposed in the gas-sensing element (508 and 510) between the body (508) and the gas-sensing surface (top layer of 508) adjacent to the gas-sensing surface (top layer of 508), which stabilizes the second metal at the gas-sensing surface (e.g., ¶0063).

Regarding claim 9, 
Dobrokhotov further discloses the second metal comprises one or more group 5 to group 11 transition metals (e.g., Copper ¶0106 and/or ¶0174).

Regarding claim 10, 
Dobrokhotov further discloses the first metal comprises aluminum, iron, tin, titanium, tungsten, vanadium or zinc (e.g., ¶0106).

Regarding claim 11, 
Dobrokhotov further discloses the first metal comprises tin (¶0066, ¶0083, and ¶0105- e.g., Sn in SnO2) and the second metal comprises copper (¶0106- e.g., Cu).

Regarding claim 16,
 Dobrokhotov discloses method of making a gas-sensing element, comprising disposing (¶0055 discloses two primary mechanisms for  nanoparticles deposition) a transition metal dopant (such as copper, Cu-¶0106) comprising a second metal (¶0106-such as Cu) that is a transition metal at a surface of a semiconductor that is a metal oxide (¶0068-such as SnO2) of a first metal (¶0068- first metal is tin of MOS of SnO2), and: disposing (¶0055 discloses two primary mechanisms for surface doping of oxides with metal nanoparticles that are ultra-thin layer of metal nanoparticles based on disclosure ¶0068) the second metal (e.g., Cu-¶0106) in the gas-sensing element (Fig.5 – multi layers of 508 and 510) between the surface (most top surface 510 and 508) and a body (first 510) of the metal oxide semiconductor (such as SnO2) of the first metal (¶0068 such as tin or Sn in SnO2), including depositing (¶0068- sputtering method creates ultra-thin layers of metal nanoparticles and MOS such as SnO2 about 5-40nm thick) the second metal (e.g. Cu) over the body (510), depositing metal oxide semiconductor of the first metal (e.g. SnO2 and ¶0068 teaches sputtering) over the deposited second metal (e.g. Cu and ¶0068 teaches sputtering), and depositing the second metal over the deposited metal oxide semiconductor of the first metal (e.g. SnO2). 

Dobrokhotov fails to disclose depositing a third metal over the deposited second metal, the third metal different that the second metal.

Kurth in figure 3D (also e.g.,Figs.5C, 5D,2F) and ¶0070,¶0079 teaches a third metal (doping materials 33 on the surface of 32 and doping in layer 28” that may be different group 1-3 and e.g., disposing the doping materials of group 2 and/or group 3 can take place prior to or after disposing the doping materials of group 1) the third metal different than the second metal (group 1- 3 provide different dopants for metal oxide layer 14 and sensing layer 16 that both are same metal oxide layers ¶0054-¶0055).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use three layers of Kurth (as shown e.g., in Fig. 3D) to replace two layers of sensing element of Dobrokhotov (as shown e.g., in Fig.21C) to have a gas-sensing surface so that a third metal deposited after application of the second metal dopant, the third metal different than the second metal. One of ordinary skill in the art would know these different combinations makes desired sensitivity for different gas sensors in different applications.

Regarding claim 18, 
Dobrokhotov further discloses depositing the second metal comprises alternately (e.g., ¶0124) disposing second metal (e.g., ¶0106-Cu) and metal oxide semiconductor (e.g., ¶0105-SnO2) of the first metal (tin) to form a plurality of alternating deposits of second metal (CU) and metal oxide semiconductor (SnO2) of the first metal (tin) between the body (510) and the doped surface (508).

Regarding claim 21,
 Dobrokhotov discloses A gas-sensing element (508 and 510- based on ¶0122 there are 4-20 layers with even number of layers with dopants and outermost layer is a dopant layer), comprising: a body (510) comprising a semiconductor that is a metal oxide (¶0105-e.g., SnO2) of a first metal (¶0066, and ¶0105- e.g., tin or Sn in SnO2); a gas-sensing surface (the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-¶0106) over the body (first layer 510), comprising metal oxide semiconductor (¶0105-e.g., SnO2) of the first metal (¶0066, and ¶0105- e.g., Sn in SnO2) and a dopant ( ¶0106- such as Cu) comprising a second metal (¶0106- e.g. Cu) that is a transition metal and is different than the first metal (e.g., tin or Sn-¶0106); and an auxiliary component comprising a metal chalcogenide (¶0106- such as Ag, Au) disposed at the gas-sensing surface (the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-¶0106) or internally disposed in the gas-sensing element (508 and 510) between the body (510) and the gas- sensing surface the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-¶0106) adjacent (for example the third layer is Sno2) to the gas-sensing surface (outermost layer 508). 
Dobrokhotov fails to disclose a third metal deposited after application of the second metal dopant, the third metal different than the second metal.

Kurth in figure 3D (also e.g.,Figs.5C, 5D) and ¶0079 teaches a third metal (doping materials 33 on the surface of 32 and doping in layer 28” that may be different group 1-3 and e.g., disposing the doping materials of group 2 and/or group 3 can take place prior to or after disposing the doping materials of group 1) the third metal different than the second metal (group 1- 3 provide different dopants for metal oxide layer 14 and sensing layer 16 that both are same metal oxide layers ¶0054-¶0055).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use three layers of Kurth (as shown e.g., in Fig. 3D) to replace two layers of sensing element of Dobrokhotov (as shown e.g., in Fig.21C) to have a gas-sensing surface so that a third metal deposited after application of the second metal dopant, the third metal different than the second metal. One of ordinary skill in the art would know these different combinations makes desired sensitivity for different gas sensors in different applications.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov in view of Choa et al. (US 20180224391 A1, “Choa”).

Regarding claim 8, 
Dobrokhotov fails to do disclose the metal chalcogenide comprises a metal sulfide.
However, Choa teaches in ¶0038 and ¶0105 the metal chalcogenide comprises a metal sulfide.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Choa’s metal sulfide for Dobrokhotov’s metal chalcogenide. One of ordinary skill in the art would know to improve gas sensing properties and to ensure sensitivity, selectivity, and stability as suggested by Choa (¶0041 and 0044).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov in view of Barsan et al. (Barsan, N., D. Koziej, and U. Weimar. "Metal oxide-based gas sensor research: How to?" Sensors and Actuators B: Chemical 121.1 (2007): 18-35, “Barsan*, prior art of record*”).

*provided with previous office actions.

Regarding claim 12,
 Dobrokhotov fails to expressly disclose the gas sensor disposed between electrodes connected by a voltage-measuring circuit, current-measuring circuit, resistance-measuring circuit, impedance-measuring circuit, or conductance-measuring circuit.
However, Barsan teaches in Figs.3 and 4, e.g., page 22-2nd and 3rd paragraph the gas sensor disposed between electrodes connected by a voltage-measuring circuit, current-measuring circuit, resistance-measuring circuit, impedance-measuring circuit, or conductance-measuring circuit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose gas sensor and voltage measuring of Dobrokhotov between the Barsan’s electrodes. One of ordinary skill in the art would know the electrodes facilitate the measurements from gas sensing element.

Regarding claim 13, 
Dobrokhotov further discloses the resistance-measuring circuit comprises a signal processor calibrated to determine hydrogen sulfide concentration based on measured resistance at the gas-sensing surface. (e.g., in ¶0256).

Regarding claim 14, 
Dobrokhotov further discloses exposing the gas-sensing surface to a gas to be tested, and measuring resistance of the gas-sensing element between the electrodes to determine a presence or concentration of a gas component.
(e.g., in ¶0256).

Regarding claim 15,
 Dobrokhotov further discloses the gas component comprises hydrogen sulfide (e.g., in ¶0256).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov, Kurth in view of KRUMMEL et al. (EP-1327871-A1,” KRUMMEL*”).

*provided with previous office actions including English translation.
Regarding claim 22,
Dobrokhotov discloses the second metal is copper but fails to disclose the third metal is silver.
KRUMMEL in e.g., ¶0016 and ¶0027 teaches the second metal is copper and the third metal is silver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dobrokhotov and adding copper and silver for sensing layer as taught by KRUMMEL. One of ordinary skill in the art would know determining the composition of sensitive layer is empirical (suggested by krummel in e.g., ¶0016) so these different combinations makes desired sensitivity for different gas sensors in different applications.
Claim 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov, Kurth in view of KRUMMEL and (JP 2017203718 A, “YUKIHIRO”).


Regarding claim 23,
Dobrokhotov fails to disclose the silver is sulfide.

YUKIHIRO in page 4 first paragraph teaches using silver sulfide in a sensing element 101.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sulfided silver in sensing layer of Dobrokhotov. One of ordinary skill in the art would know different materials may have properties for different application for example sulfided silver can increase conductivity that is desired for gas sensing materials that are based on conductivity of gas sensing elements. 

Regarding claim 25,
Dobrokhotov fails to disclose the sulfide silver is not a dopant.

YUKIHIRO in page 4 first paragraph teaches using silver sulfide in a sensing element that is not as dopant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sulfided silver in sensing layer of Dobrokhotov for same reason and motivation cited in claim 23.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov, Kurth in view of (US 20190172964 A1 , “Hermes”) .

Regarding claim 24,
Dobrokhotov fails to disclose the third metal is not a dopant.

Hermes in e.g., ¶0027 and Fig.1A teaches deposing of a cover layer 116 on the sensing layer 112/114 that is a photoconductive layer.
In ¶0035,¶0039-¶0040 teaches deposition of on the sensing photoconductive layer as two variant of dopant or/and solid layer.
Therefore,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional layer as dopant or solid layer as taught by Hermes on sensing layer of Dobrokhotov modified by Kurth to increase conductivity that is desired for gas sensing materials that are based on conductivity of gas sensing elements. 
Claim 23 and 25 are also rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov, Kurth in view of KRUMMEL and Hermes.


Regarding claim 23,
Dobrokhotov fails to disclose the silver is sulfide.

YUKIHIRO in ¶0038 teaches deposing silver sulfide on a sensing element 112/114.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposition of sulfided silver as taught by Hermes in sensing layer of Dobrokhotov. One of ordinary skill in the art would know different materials may have properties for different application for example sulfided silver can increase conductivity that is desired for gas sensing materials that are based on conductivity of gas sensing elements. 

Regarding claim 25,
Dobrokhotov fails to disclose the sulfide silver is not a dopant.

Hermes in e.g., ¶0027 and Fig.1A teaches deposing of a cover layer 116 on the sensing layer 112/114 that is a photoconductive layer.
In ¶0035,¶0039-¶0040 teaches deposition of on the sensing photoconductive layer as two variant of dopant or/and solid layer.
Therefore,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional layer as dopant or solid layer as taught by Hermes on sensing layer of Dobrokhotov modified by Kurth to increase conductivity that is desired for gas sensing materials that are based on conductivity of gas sensing elements. 









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861